El Juez Presidekte Sr. Hernández,
emitió la opinión del tribunal.
Por escritura pública otorgada en la ciudad de Bermeo, Vizcaya, España, a 7 de mayo de 1903, ante el Notario Don Lorenzo de Begoña, otorgó poder Doña Pascuala de Otazabal y Lartitegui, vecina de dicha villa, a favor de Don Adolfo Egüen y Otazabal, del pueblo de Barceloneta en esta isla, entre otras cosas, “para que disuelva y liquide la sociedad o socie-dades mercantiles o civiles en que su finado hijo Don Eugenio Jaureguizar y Otazabal tuviese intervención como socio en la Isla de Puerto Eico, apruebe o nó las operaciones y cuantos actos y contratos hayan otorgado su causante Don Eugenio, y su socio o socios así como los inventarios, balances y demás que se hayan ejecutado o ejecutaren, nombre peritos y liquidadores, estableciendo las bases, pactos y condiciones que considere pertinentes para la mejor y más pronta liquidación. ’ ’
Por otra escritura pública otorgada en la ciudad de Are-eibo, a 21 de julio de 1909 ante el Notario Don Manuel Paz Urdaz, Don Francisco Echandi Alemán, por su propio de-recho y Don Adolfo Egüen Otazabal en representación de Doña Pascuala Otazabal Lartitegui, única y universal here-dera de Don Eugenio Jaureguizar Otazabal, declararon disuelta la mercantil Jaureguizar y Ca., que habían constituido Don Francisco Echandi Alemán y Don Eugenio Jaureguizar Otazabal, por escritura pública de 8 de abril de 1892, y para *852facilitar la división de su masa social sin quebranto de nin-guno de los partícipes, la Doña Pascuala Otazabal Lartitegui por voz de su mandatario declaró haber recibido con anteriori-dad, en bienes no inscribibles el importe del haber que le co-rrespondió en la referida sociedad como causahabiente del socio finado Jaureguizar y se adjudicaron a JEchandi Alemán en pago de su haber social y para su libre disposición todos los bienes y derechos de la mencionada sociedad, entre los que figura una finca rústica denominada “La Chacoteco,” sita en el barrio de Florida adentro del término de Manatí, antes de Barceloneta, con cabida de 45 cuerdas, bajo los lindes que en la escritura se expresan.
La anterior escriturare 21 de julio de 1909 fuá presentada en el Eegistro de la Propiedad de Arecibo para su inscrip-ción en cuanto a la finca rústica de que se deja hecho mérito, y el Registrador denegó dicha inscripción por medio de nota que copiada a la letra, dice así:
“Denegada la inscripción de la finca rústica a que se contrae la nota de presentación que antecede, por no tener el apoderado Don Adolfo Egüen Otazabal facultad más que para disolver y liquidar la sociedad mercantil Jaureguizar y Compañía, sin estar autorizado expresamente para ceder o adjudicar los bienes de .dicha sociedad, visto lo dispuesto en los artículos 227 y siguientes del Código de Comercio y las Resoluciones del Tribunal Supremo de 27 de noviem-bre de 1903 y 21 de diciembre de 1905, tomos 2o. y 9o. de las Decisiones, páginas 17 y 578 respectivamente; y en cumplimiento de lo dispuesto en la sección 7 de la ley de Io. de marzo de 1902, se tomó anotación preventiva por término do ciento veinte días, al folio 222 vuelto del tomo 19 de Barceloneta, finca número 102 duplicado, anotación letra A.
“Arecibo, 2 de julio de 1912.
“A. Malaret,
‘ ‘Registrador Sustituto.'’
Esa nota está sometida hoy a nuestra consideración a vir-tud de recurso gubernativo interpuesto contra ella por Don Francisco Echandi Alemán y Don Adolfo Egüen Otazabal como apoderado éste de Doña Pascuala Otazabal Lartitegui.
La única cuestión a resolver en .el presente recurso es si *853Don Adolfo Egüen Otazabal como apoderado de Doña Pascuala Otazabal Lartitegui ha podido en virtud de la escri-tura de mandato de 7 de mayo de 1903J adjudicar a Don Francisco Echandi Alemán en pago de su haber social, entre otros bienes y derechos de la sociedad Jaureguizar y Compañía, la finca rústica denominada “La Chaco teco,” perteneciente a la referida sociedad y de la que únicamente eran socios Don Francisco Echandi Alemán y Don. Eugenio Jaureguizar Ota-zabal, del cual es hoy causahabiente Doña Pascuala Otazabal Lartitegui.
Es indiscutible que en virtud de la escritura de poder de 7 de mayo de 1903 Don Adolfo Egüen Otazabal estaba auto-rizado por Doña Pascuala Otazabal Lartitegui como heredera de su hijo Don Eugenio Jaureguizar Otazabal para disolver y liquidar la sociedad Jaureguizar y Compañía, de que eran socios Echandi Alemán y Don Eugenio Jaureguizar; pero como las facultades de los liquidadores de una sociedad mer-cantil están limitadas según el artículo 228 del Código de Comercio a percibir los créditos de la compañía, a extinguir las obligaciones contraídas de antemano según vayan ven-ciendo, y a realizar las operaciones pendientes, tenemos que llegar a la conclusión de que Don Adolfo Egüen Otazabal como mandatario de Doña Pascuala Otazabal Lartitegui carecía de poder para adjudicar la finca Ohacoteco con otros bienes, a Don Francisco Echandi Alemán en pago del haber que le correspondía en la sociedad Jaureguizar y Compañía.
Las facultades de Don Adolfo Egüen Otazabal estaban limi-tadas a los actos expresados en la escritura de mandato y como éntre éstos no figura la enajenación o venta de bienes raíces, que tal es la adjudicación de la finca Chacoteco a Don Francisco Echandi Alemán, para cuya enajenación necesitaba el mandatario, mandato expreso del mandante, según el artículo 1605 del Código Civil, es obvio que tal adjudicación es nula por infracción de dicho artículo.
Y no se diga que por escritura posterior de mandato, otor-gada en 25 de noviembre de 1909 por la misma Doña Pascuala *854Otazabal y Lartitegui a favor de Don Adolfo Egüen y Otaza-bal, fné autorizado éste para vender la finca o fincas qne per-tenezcan a la mandante en concepto de heredera de sn finado hijo Don Engenio Janregnizar y Otazabal, y para ratificar todas las escrituras de compraventa, quedando así ratificada la adjudicación de la finca Chacoteco a Don Francisco Echandi Alemán, pnes en el supuesto de que el Registrador de Arecibo hubiera tenido a la vista esa escritura al denegar la inscrip-ción solicitada según alega la parte recurrente, siempre resul-taría que la adjudicación no fué ratificada en forma ni se ha subsanado bajo concepto alguno el defecto sustancial de que adolece tal adjudicación.
Por las razones expuestas entendemos que procede la confirmación de la nota recurrida.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.